

117 HR 1032 IH: Telecommunications Skilled Workforce Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1032IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Walberg (for himself and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address the workforce needs of the telecommunications industry.1.Short titleThis Act may be cited as the Telecommunications Skilled Workforce Act.2.Telecommunications interagency working group(a)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:344.Telecommunications interagency working group(a)DefinitionsIn this section:(1)5GThe term 5G, with respect to wireless infrastructure and wireless technology, means fifth-generation wireless infrastructure and wireless technology.(2)Rural areaThe term rural area means any area other than—(A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or(B)an urbanized area adjacent to a city or town that has a population of more than 50,000 inhabitants.(3)Telecommunications interagency working groupThe term telecommunications interagency working group means the interagency working group established under subsection (b).(b)EstablishmentNot later than 60 days after the date of enactment of this section, the Chairman of the Commission, in consultation with the Secretary of Labor, shall establish within the Commission an interagency working group to develop recommendations to address the workforce needs of the telecommunications industry.(c)DutiesIn developing recommendations under subsection (b), the telecommunications interagency working group shall—(1)determine whether, and if so how, any Federal laws (including regulations), guidance, policies, or practices, or any budgetary constraints, inhibit institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or for-profit businesses from establishing, adopting, or expanding programs intended to address the workforce needs of the telecommunications industry, including the workforce needed to build and maintain the 5G wireless infrastructure necessary to support 5G wireless technology;(2)identify potential policies and programs that could encourage and improve coordination among Federal agencies, between Federal agencies and States, and among States, on telecommunications workforce needs;(3)identify ways in which existing Federal programs, including programs that help facilitate the employment of veterans and military personnel transitioning into civilian life, could be leveraged to help address the workforce needs of the telecommunications industry;(4)identify ways to encourage individuals and for-profit businesses to participate in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program;(5)identify ways to improve recruitment in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program and other industry-recognized apprenticeship programs; and(6)identify Federal incentives that could be provided to institutions of higher education, for-profit businesses, State workforce development boards established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111), or other relevant stakeholders to establish or adopt programs, or expand current programs, to address the workforce needs of the telecommunications industry, including such needs in rural areas.(d)MembersThe telecommunications interagency working group shall be composed of representatives of such Federal agencies and relevant non-Federal industry stakeholder organizations as the Chairman of the Commission, in consultation with the Secretary of Labor, considers appropriate, including—(1)a representative of the Department of Education, appointed by the Secretary of Education;(2)a representative of the National Telecommunications and Information Administration, appointed by the Assistant Secretary of Commerce for Communications and Information;(3)a representative of the Department of Commerce, appointed by the Secretary of Commerce;(4)a representative of the Commission, appointed by the Chairman of the Commission;(5)a representative of the Telecommunications Industry Registered Apprenticeship Program, appointed by the Secretary of Labor;(6)a representative of a telecommunications industry association, appointed by the Chairman of the Commission;(7)a representative of an Indian Tribe or Tribal organization, appointed by the Secretary of Labor;(8)a representative of a rural telecommunications carrier, appointed by the Chairman of the Commission;(9)a representative of a telecommunications contractor firm, appointed by the Chairman of the Commission;(10)a representative of a minority institution (as defined in section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k)), appointed by the Secretary of Education; and(11)a representative of a labor organization, appointed by the Secretary of Labor.(e)No compensationA member of the telecommunications interagency working group shall serve without compensation.(f)Report to congressNot later than 180 days after the date on which the telecommunications interagency working group is established, the working group shall submit a report containing recommendations to address the workforce needs of the telecommunications industry to—(1)the Committee on Commerce, Science, and Transportation of the Senate;(2)the Committee on Health, Education, Labor, and Pensions of the Senate;(3)the Committee on Energy and Commerce of the House of Representatives; and(4)the Committee on Education and Labor of the House of Representatives.(g)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the telecommunications interagency working group..(b)SunsetSection 344 of the Communications Act of 1934, as added by subsection (a), shall be repealed on the day after the date on which the interagency working group established under subsection (b) of that section submits the report to Congress under subsection (f) of that section.3.Telecommunications workforce guidance Not later than 270 days after the date of enactment of this Act, the Chairman of the Federal Communications Commission, in consultation with the Secretary of Labor, shall establish and issue guidance on how States can address the workforce needs of the telecommunications industry, including guidance on how a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111) can—(1)utilize Federal resources available to States to meet the workforce needs of the telecommunications industry; and(2)promote and improve recruitment in qualified industry-led workforce development programs, including the Telecommunications Industry Registered Apprenticeship Program.4.GAO assessment of workforce needs of the telecommunications industry(a)DefinitionsIn this section:(1)5GThe term 5G, with respect to wireless infrastructure and wireless technology, means fifth-generation wireless infrastructure and wireless technology.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Energy and Commerce of the House of Representatives; and(D)the Committee on Education and Labor of the House of Representatives.(3)Broadband infrastructureThe term broadband infrastructure means any buried, underground, or aerial facility, and any wireless or wireline connection, that enables users to send and receive voice, video, data, graphics, or any combination thereof.(b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that estimates the number of skilled telecommunications workers that will be required to build and maintain—(1)broadband infrastructure in rural areas; and(2)the 5G wireless infrastructure needed to support 5G wireless technology.